FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RONALD HENKIE RAJO; OLLY                          No. 07-72099
 FONNY RGAHANG; OSCEAN
 SWINGLY RAJO,                                     Agency Nos. A096-351-539
                                                               A096-351-540
               Petitioners,                                    A096-351-542

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Ronald Henkie Rajo, and his wife and son, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order dismissing their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                1
appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the

petition for review.

       The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of petitioners’ asylum application. See 8

C.F.R. § § 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.

2007) (per curiam). Accordingly, petitioners’ asylum claim fails.

       Substantial evidence supports the agency’s determination that petitioners’

experiences of harassment and religious discrimination do not rise to the level of

past persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009).

Substantial evidence also supports the agency’s determination that petitioners

failed to establish a clear probability of persecution because, even if the disfavored

group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004)

applies to petitioners, Seventh Day Adventist Christians, they have not

demonstrated the requisite individualized risk of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003); see also Wakkary, 558 F.3d
1049 (“[A]n applicant for withholding of removal will need to adduce a


KAD/Research                               2                                    07-72099
considerably larger quantum of individualized-risk evidence to prevail[.]”).

Further, the record does not compel the conclusion that there is a pattern or

practice of persecution of Christians in Indonesia. See Wakkary at 1060-62.

Accordingly, petitioners’ withholding of removal claim fails.

       Substantial evidence also supports the agency’s determination that

petitioners are not entitled to CAT relief because they failed to establish it is more

likely than not that they will be tortured upon return to Indonesia. See Malhi v.

INS, 336 F.3d 989, 993 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




KAD/Research                               3                                     07-72099